Name: Commission Regulation (EC) No 2738/95 of 28 November 1995 establishing rules for the management and distribution of textile quotas established for the year 1996 under Council Regulation (EC) No 517/94
 Type: Regulation
 Subject Matter: trade policy;  leather and textile industries;  trade;  cooperation policy;  international trade
 Date Published: nan

 29 . 11 . 95 EN Official Journal of the European Communities No L 285/5 COMMISSION REGULATION (EC) No 2738/95 of 28 November 1995 establishing rules for the management and distribution of textile quotas established for the year 1996 under Council Regulation (EC) No 517/94 Member States according to the principle of first come, first served in order to satisfy the greatest number of operators by limiting the quantities to be attributed to each operator, on the basis of this method, to a maximum amount at a level which allows the operators concerned to perform economically justifiable transactions ; whereas as far as the other quotas are concerned which seem to be even more insufficient it is appropriate to have a method of allocation which takes into account tradi ­ tional trade flows ; whereas to this end it is appropriate to divide the quotas to be allocated into two parts, one reserved for traditional importers, the other for other applicants, and to fix the respective shares reserved for these different categories of operators at levels which, while taking into account traditional trade flows, will nevertheless ensure non-traditional importers significant access to the quotas ; whereas it is necessary to define the concept of traditional importers with reference to the year 1992, 1993 not being representative due to certain distor ­ tions which characterized imports during this period within the Community ; THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 relating to the common rules for the import of textile products from certain third countries not covered by bilateral agreements, protocols or other arran ­ gements, or by other specific Community import rules ('), as last amended by Regulation (EC) No 1325/95 (2), and in particular Article 17 (3) and (6) and Article 21 (2) and (3) thereof, in relation to Article 25 (3) thereof, Whereas the Council , by its Regulation (EC) No 517/94, established quantitative restrictions on imports of certain textile products originating in certain third countries and envisaged, in Article 1 7 (2), that these quotas will be allo ­ cated in the chronological reception order of the notifica ­ tions from the Member States according to the principle of first come, first served ; Whereas past experience has revealed that for certain quotas the established annual quantities were insufficient to cover the quantities subject to requests for import authorizations notified to the Member States ; whereas there are serious reasons to believe that, for all the quotas established by Regulation (EC) No 517/94 requests for import authorizations to be notified by the competent Member States' authorities will exceed the quantitative limits established for 1996 ; Whereas Regulation (EC) No 517/94, Article 17 (3), stipu ­ lates that is is possible, in these circumstances, to make use of allocation methods which differ from the allocation method based exclusively on the chronological reception order of the notifications from Member States, as well as to envisage the division of the quotas in tranches ; Whereas it is advisable, in order not to affect unduly the continuity of trade flows, to adopt before the start of the quota year, rules for management and distribution of the quotas fixed established for 1996 by Regulation (EC) No 517/94 ; Whereas it seems appropriate for a large majority of the quotas to adjust the allocation method based on the chro ­ nological reception order of the notifications from Whereas with regard to the distribution of the part reserved to other operators, other than traditional impor ­ ters, past experience has shown that the method based on the reception in chronological order of the notifications from the Member States satisfied only a limited number of operators and that the application of a method of distribution in proportion to the requested quantities on the basis of a simultaneous examination of all quantities notified to the Commission might satisfy a larger number of operators ; whereas it is appropriate for the same reasons to envisage, furthermore , that the quantities requested by each individual operator, cannot exceed a predetermined quantity fixed to a level economically significant ; Whereas, it is possible that, in certain cases, for certain categories and countries concerned, quantities in a part reserved remain available after application of quantitative criteria adopted ; whereas it is therefore appropriate for an optimum distribution of each quantitative limit to envi ­ sage the possibility of a transfer of quantities in between the different parts reserved for the two categories of operators ; Whereas for the purposes of quota allocation, it is appro ­ priate to set a time period for the submission of licence applications by traditional and other importers ; (') OJ No L 67, 10 . 3 . 1994, p . 1 . 0 OJ No L 128 , 13 . 6 . 1995, p . 1 . No L 285/6 EN Official Journal of the European Communities 29 . 11 . 95 following the date of entry into force of the present Regu ­ lation . Whereas with a view to making optimal use of the quan ­ tities it is appropriate to envisage that quantities still available after distribution according to the rules described above will be distributed to all operators accor ­ ding to the principle of first come, first served within a predetermined maximum amount ; Whereas, for optimum use of the quantities it is appro ­ priate to envisage that each operator, after 50 % utiliza ­ tion of a licence, can introduce a new request for a licence, not exceeding a predetermined quantity, provided quantities are available in the quotas ; Whereas for good management purposes it is appropriate to fix the period of validity of the import authorizations to nine months from the date of issuance, but not beyond the date of 31 December 1996 and to allow their issuance by the Member States, after notification of the Commis ­ sion decision to the Member States, and provided that the concerned operator can justify the existence of a contract and certifies, except in cases where it is especially fore ­ seen, not to have already benefited under this Regulation for the category and the country concerned of an import authorization within the Community ; whereas the national competent authorities are however authorized to extend up to 31 December 1996 upon request from importers concerned, the validity of licences of which the degree of utilization represents at least 60 % at the date of 30 September 1996 ; Whereas the measures contained in this Regulation are in conformity with the opinion expressed by the Committee established by Regulation (EC) No 517/94, TITLE II Article 3 The quantitative limits mentioned in Article 1 and referred to in Annex II are divided into two parts, one reserved for the traditional importers, the other to the other operators for quantities as indicated in the said Annex. These quantities are distributed following the modalities specified in Articles 4 to 7 on the basis of requests for import authorizations introduced by the operators to the competent Member State authorities from the date of entry into force of the present Regulation and at the latest the 10th day following that date. Article 4 Those to be regarded as traditional importers of a category of products originating in one of the countries referred to in Annex II are importers who furnish proof to the competent Member State authorities of having imported, during 1992, products falling within the same category and originating in the same country. Article 5 Member States will inform the Commission, at the latest 15 days after the date of entry into force of the present Regulation, by category and countries concerned as mentioned in Annex II, of the quantities required as well as the number of operators indicating, if necessary, for those demands introduced by traditional importers within the meaning of Article 4, the quantities imported by each one of them during 1992. On the basis of the total amounts transmitted, the Commission will adopt the quantitative criteria on the basis of which, in application of the present Title , the competent authorities of the Member States can issue the import authorizations. Article 6 1 . The amount which can be allocated to any indivi ­ dual traditional importer for each of the categories and countries concerned will not exceed the quantities actu ­ ally imported in 1992 by each one of them for these cate ­ gories and countries. If all quantities to be allocated to traditional importers, on the basis of the quantities notified by Member States exceed the amount which is reserved for them, the quan ­ tities allocated to each one of them will be reduced proportionally. 2 . The quantities reserved for importers other than those referred to in Article 4 are allocated by application of the method of distribution in proportion to the HAS ADOPTED THIS REGULATION : Article 1 This Regulation specifies certain rules concerning the management of quantitative limits established by Regula ­ tion (EC) No 517/94 and applicable for 1996. TITLE I Article 2 The quotas referred to in Article 1 and indicated in Annex I are distributed in chronological order of recep ­ tion by the Commission of the notifications by the Member States of request from individual operators for quantities not exceeding for each operator the maximum quantities indicated in Annex III, according to the prin ­ ciple of first come, first served. Operators can introduce their requests to the competent authorities of the Member States from the 10th day 29 . 11 . 95 EN Official Journal of the European Communities No L 285/7 requested quantities, the quantities susceptible to requests by each importer may not exceed the quantities indicated in Annex III . 3 . If the quantities for a product and a country concerned are still available within the part reserved for a category of operators, the Commission can , in accordance with the procedure of Article 25 of Regulation (EC) No 517/94, transfer these quantities to the part reserved for the other category of importers with a view to distribution in conformity with the quantitative criteria applicable to this category of operators. Article 7 The quantities which remain available after allocation on the basis of the provisions of Articles 4, 5 and 6 are allo ­ cated within the limits of the maximum quantities indi ­ cated in Annex III , in chronological order of reception by the Commission of Member States' notifications following the principle of first come, first served, as from 2 January 1996 at 10 a.m ., Brussels time, irrespective of the type of operator concerned . buted to him according to this Regulation can apply for a new licence, for the same category and the same country of origin , for quantities not exceeding the maximum quantities referred to in Annex III , provided quantities are still available within the quantitative limits . Article 9 Import authorizations issued under the present Regula ­ tion by the national authorities of the Member States are not valid before 1 January 1996 . The duration of validity for import authorizations is nine months as from the date of issuance or from 1 January 1996 if issued before this date . The competent national authorities are however authorized to extend up to 31 December 1996, upon request of importers concerned, the validity of licences of which the level of utilization is at least 60 % on 30 September 1996. Import authorizations will be granted by the competent Member State only after notification of the decision of the Commission as from 1 January 1995 and in as far as the operator concerned can prove the existence of a contract and certifies by a written declaration not to have already benefited inside the Community from an import authori ­ zation issued pursuant to this Regulation for the category and the country concerned. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. TITLE III Article 8 Notwithstanding the provisions of Titles importer having utilized a licence to a superior to 50 % of the quantity which I and II, every level equal or has been attri ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1995 . For the Commission Leon BRITTAN Vice-President No L 285/8 EN Official Journal of the European Communities 29 . 11 . 95 ANNEX I Quantitative restrictions specified in Article 2 for 1996 Third country Category Unit Quantity North Korea 1 tonnes 128 2 tonnes 145 3 tonnes 49 5 1 000 pieces 123 6 1 000 pieces 144 7 1 000 pieces 93 9 tonnes 71 12 1 000 pairs 1 290 13 1 000 pieces 1 509 14 1 000 pieces 96 15 1 000 pieces 108 16 1 000 pieces 55 17 1 000 pieces 38 18 tonnes 61 20 tonnes 142 24 1 000 pieces 263 26 1 000 pieces 173 27 1 000 pieces 179 28 1 000 pieces 285 29 1 000 pieces 75 31 1 000 pieces 293 36 tonnes 91 37 tonnes 356 39 tonnes 51 59 tonnes 466 61 tonnes 40 68 tonnes 75 69 1 000 pieces 184 70 1 000 pieces 270 73 1 000 pieces 93 74 1 000 pieces 133 75 1 000 pieces 39 76 tonnes 75 78 tonnes 115 83 tonnes 34 117 tonnes 51 118 tonnes 23 142 tonnes 10 151 A tonnes 10 151 B tonnes 10 161 tonnes 152 Republics of Bosnia-Herzegovina, 1 tonnes 6 926 Croatia and the former 2 tonnes 8 545 Yugoslav Republic of Macedonia 2a tonnes 1 931 3 tonnes 935 9 tonnes 877 15 1 000 pieces 772 29 . 11 . 95 EN Official Journal of the European Communities No L 285/9 ANNEX II Quantitative restrictions specified in Article 3 for 1996 Third country Category Unit Quantities reserved for traditional importers Quantities reserved for other importers Total North Korea 4 1 000 pieces 213,8 71,3 285,1 8 1 000 pieces 150,8 50,3 201,1 19 1 000 pieces 308,3 102,8 411,1 21 1 000 pieces 2 220,8 740,3 2 961,1 77 tonnes 6,8 2,3 9,1 Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia 5 6 7 1 000 pieces 1 000 pieces 1 000 pieces 1 489,5 786,0 453,8 496,5 262,0 151,3 1 986,0 1 048,0 605,1 8 1 000 pieces 1 998,0 666,0 2 664,0 16 1 000 pieces 435,0 145,0 580,0 67 tonnes 541,5 180,5 722,0 No L 285/ 10 lEN Official Journal of the European Communities 29 . 11 . 95 ANNEX III Maximum amounts for 1996 to be allocated to operators other than traditional importers for the category and country concerned Third country Category Unit Maximum amount North Korea 1 kilograms 1 000 2 kilograms 1 000 3 kilograms 1 000 4 pieces 5 000 5 pieces 5 000 6 pieces 5 000 7 pieces 1 000 8 pieces 5 000 9 kilograms 5 000 12 pairs 5 000 13 pieces 5 000 14 pieces 5 000 15 pieces 1 000 16 pieces 5 000 17 pieces 5 000 18 kilograms 1 000 19 pieces 5 000 20 kilograms 1 000 21 pieces 5 000 24 pieces 5 000 26 pieces 5 000 27 pieces 5 000 28 pieces 5 000 29 pieces 5 000 31 pieces 5 000 36 kilograms 5 000 37 kilograms 5 000 39 kilograms 5 000 59 kilograms 5 000 61 kilograms 5 000 68 kilograms 5 000 69 pieces 5 000 70 pieces 5 000 73 pieces 5 000 74 pieces 5 000 75 pieces 5 000 76 kilograms 1 000 77 kilograms 1 000 78 kilograms 1 000 83 kilograms 1 000 117 kilograms 1 000 118 kilograms 1 000 142 kilograms 1 000 151A kilograms 1 000 151B kilograms 1 000 161 kilograms 1 000 Republics of Bosnia-Herzegovina, 1 kilograms 5 000 Croatia and the former Yugoslav 2 kilograms 5 000 Republic of Macedonia 2a kilograms 5 000 3 kilograms 5 000 5 pieces 5 000 6 pieces 5 000 7 pieces 5 000 8 pieces 5 000 9 kilograms 5 000 15 pieces 5 000 16 pieces 5 000 67 kilograms 5 000